ORDER ON APPELLEE’S OBJECTIONS TO APPELLANT’S STATEMENT OF THE PROCEEDINGS
PER CURIAM.
Wood appeals an adverse decision of the Unemployment Appeals Commission regarding his claim for benefits. From what we can glean from the record before us, apparently one or two earlier hearings were terminated on procedural grounds and/or by agreement prior to the taking of evidence. Although we are not in receipt of a statement of proceedings offered by the appellant regarding these hearings, the commission has served an objection thereto with this court and appellant has responded in opposition. For the following reasons, we grant no relief to any party and publish our order in hopes of resolving one of the prevalent misconceptions regarding the “statement of the evidence or proceedings” provided for by Rule 9.200(b)(4), Florida Rules of Appellate Procedure.1
The rule provides in pertinent part:
The statement shall be served [by appellant] on appellee, who may serve objections or proposed amendments thereto within 10 days of service. Thereafter, the statement and any objections or proposed amendments shall be submitted to the lower tribunal for settlement and approval. As settled and approved, the statement shall be included by the clerk of the lower tribunal in the record.
As can be seen by the express terms of the rule, this court has no function in preparation and approval of the statement of evidence or proceedings. If such a statement cannot be prepared in accordance with the rule, the appeal is subject to affirmance on grounds of appellant’s failure to present a record to this court that demonstrates reversible error. Bei v. Harper, 475 So.2d 912 (Fla. 2d DCA 1985). Accordingly, we deny all relief sought by the parties in their pleadings filed with this court relating to the statement of evidence or proceedings.
MILLS, SHIVERS and WENTWORTH, JJ., concur.

. Formerly Rule 9.200(b)(3), renumbered in 1987. See 509 So.2d 276 (Fla.1987).